DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 depends on claim 21 and claim 21 has been canceled.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 20, 22-23, 29-30 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. 20160093597 in view of Chiu et al. 20140070380.

    PNG
    media_image1.png
    569
    546
    media_image1.png
    Greyscale

Regarding claims 20 and 30, figs. 15 of Chang discloses an electronic device, comprising: 
a circuit board (par [0039] - a printed circuit board (PCB) below substrate 202); and 
a packaging structure 200 communicatively coupled with the circuit board, wherein the packaging structure comprises:
 a substrate 202;
 a fan-out unit (220/226); and 

wherein the fan-out unit comprises a first chip 220 and a second chip 226, wherein the first chip comprises a first pin array (pin array on 220 directly connected to connectors 222b) and a third pin array (pin array on 220 directly connected to connectors 222a), the second chip comprises a second pin array (pin array on 226 directly connected to connectors 222b); 
wherein the first pin array, the second pin array, and the third pin array are disposed facing the substrate 202, the first pin array is composed by multiple first pins, the second pin array is composed by multiple second pins, and the third pin array is composed by multiple third pins (see figs. 15-16); 
the intermediate board 206 bridges over between the first pin array and the second pin array; and 
the third pins (that of connected to 222a) are directly coupled to the substrate 202 by coper cylinders 222 (par [0027] - metal pillars may comprise copper, and hence are alternatively referred to as copper pillars).
Chang reference does not explicitly state that the second chip comprises only a second pin array. However, figs. 15-16 of Chang does appear to show that the second chip comprises only a second pin, as claimed. However, one cannot be certain that the second chip comprises only a second pin as seemingly shown [see MPEP 2125].
Therefore, it would have been obvious to one having ordinary skill in the art an invention of Chang comprising the second chip comprises only a second pin array in order to provide a desired amount of pins as needed such as I/O vias and I/O traces which route I/O signals between the dies/chips, because figs. 15-16 of Chang as shown are such that a prima facie case of obviousness exists where device structure/dimensions of the prior art are such that one of ordinary skill in the art would have expected them to be or to have the same performance {MPEP 2144.04(IV)(A)}.


    PNG
    media_image2.png
    240
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    355
    508
    media_image3.png
    Greyscale

However, fig. 4 and par [0039] – [0040] of Chiu discloses schematically illustrates a bottom view of an arrangement 400 of routing features on a bridge interconnect assembly (intermediate board) comprising I/O vias 440 and I/O traces 442 which route I/O signals between the dies (e.g., dies 102 of FIG. 1), and wherein the bridge interconnect assembly (intermediate board)  is configured to couple 
In view of such teaching, it would have been obvious to form an invention of Chang comprising wherein the intermediate board is configured to couple each of the second pins to a corresponding first pin in order to establish electrical connection between the first chip and the second chip in order to route corresponding I/O signals between the chips such as taught by Chiu.

Regarding claim 22, par [0022] of Chang discloses wherein a material of the intermediate board is silicon.

Regarding claim 23, fig. 15 of Chang discloses wherein the intermediate board 206 and the substrate 202 are isolated from each other (by 216).

Regarding claim 29, fig. 15 of Chang discloses wherein the firstPage: 4of9 chip and the second chip are adjacently disposed, the first pin array and the second pin array are adjacently disposed, and the third pin array is located in an area, other than the first pin array and the second pin array, in the fan-out unit.

Regarding claims 39 and 40, par [0020] of Chang discloses wherein the  intermediate board 206 comprises wiring layers (RDLs), the wiring layers comprise a first circuit layer (RDL), a reference layer (vias), and a second circuit layer (another RDL) that are sequentially laminated, each of the first circuit layer and the second circuit layer is coupled to pins of both the first pin array and the second pin array, the reference layer is a reference plane between the first circuit layer and the second circuit layer (par [0020] - silicon bridge 206 includes one or more redistribution layers (RDLs) (not shown) and a plurality 

Regarding claims 41 and 42, fig. 15 of Chang discloses wherein the third pins being directly coupled to the substrate comprises the third pins passing over the intermediate board.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Chiu in view of Scanlan 20170084596.
Regarding claim 26, Chang and Chiu disclose claim 20, but does not discloses wherein a surface of the first chip and a surface of the second chip form a heat sink surface of the fan-out unit, and the heat sink surface is located on a surface that is of the fan-out unit and that is distal from the substrate.

    PNG
    media_image4.png
    358
    731
    media_image4.png
    Greyscale


	In view of such teaching, it would have been obvious to form a structure of Chang and Chiu wherein a surface of the first chip and a surface of the second chip form a heat sink surface of the fan-out unit, and the heat sink surface is located on a surface that is of the fan-out unit and that is distal from the substrate such as taught by Scanlan in order to form a heat sink structure.

Regarding claim 27, Chang and Chiu and Scanlan disclose claim 26, and fig. 4 of Scanlan discloses wherein the packaging structure further comprises a heat sink fin 242, the heat sink fin shields the fan-out unit on the substrate, and the heat sink fin is in contact with the heat sink surface.
Therefore, it would have been obvious to form a package of Chang and Chiu and Scanlan further comprising wherein the packaging structure further comprises a heat sink fin 242, the heat sink fin shields the fan-out unit on the substrate, and the heat sink fin is in contact with the heat sink surface such as taught by Scanlan in order to form a heat sink structure.

Regarding claim 28, Chang and Chiu disclose claim 26, and fig. 4 of Scanlan disclose wherein the packaging structure further comprises a heat sink fin 242 and a thermally conductive adhesive 224, the heat sink fin shields the fan-out unit on the substrate, and the thermally conductive adhesive is disposed between the heat sink surface and the heat sink fin.
Therefore, it would have been obvious to form a package of Chang and Chiu and Scanlan further comprising wherein the packaging structure further comprises a heat sink fin and a thermally conductive .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829